      5:19-cv-02869-JMC         Date Filed 02/23/21      Entry Number 21       Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

Julia Melissa Hutchins,             )
                                    )                  Civil Action No.: 5:19-cv-02869-JMC
                      Plaintiff,    )
                                    )                                  ORDER
              v.                    )
                                    )
Andrew Saul,                        )
Commission of Social Security       )
Administration,                     )
                                    )
                      Defendant.    )
___________________________________ )

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on November 16, 2020. (ECF No. 14.) The Report addresses

Plaintiff Julia Melissa Hutchins’ (“Plaintiff”) claim for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”) and recommends that the court affirm the decision of the

Commissioner of Social Security Administration (“the Commissioner”). (Id. at 1.) For the reasons

stated herein, the court ACCEPTS the Report (id.) and AFFIRMS the decision of the

Commissioner.

                              I.      RELEVANT BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 14.) As brief background, Plaintiff filed applications

for DIB and SSI on February 8, 2016. (Id. at 1.) Both applications were denied initially and on

reconsideration. (Id.)

       After a hearing was held on August 23, 2018, an administrative law judge (“ALJ”) denied

Plaintiff’s claim in a decision dated December 20, 2018. (Id. at 1-2.) Plaintiff’s request for the

Appeals Council (“Council”) to review the ALJ’s decision was later denied. (Id. at 2.) Thus, the


                                                1
      5:19-cv-02869-JMC         Date Filed 02/23/21       Entry Number 21        Page 2 of 5




ALJ’s decision became the final decision of the Commissioner. Moody v. Chater, No. 95–1066,

1995 WL 627714, at *1 (4th Cir. Oct. 26, 1995) (stating that an ALJ’s decision was the final

decision of the Commissioner when the Council denied a request for review); Higginbotham v.

Barnhart, 405 F.3d 332, 336 (5th Cir. 2005) (holding that the Commissioner’s “final decision”

includes when the Council denies a request for review). Plaintiff filed the instant action on October

10, 2019. (ECF No. 1.)

       In the Report, the Magistrate Judge first concluded that the ALJ properly accounted for

Plaintiff’s moderate limitations in concentration, persistence, and pace in assessing her residual

functional capacity (“RFC”). (ECF No. 14 at 13-21.) The Magistrate Judge then found that the

ALJ properly accounted for Plaintiff’s limitations in interactions with supervisors. (Id. at 21-23.)

Accordingly, the Magistrate Judge recommended that the court affirm the Commissioner’s

decision. (Id. at 23.)

       The parties were apprised of their opportunity to file specific objections to the Report on

November 16, 2020. (ECF No. 14-1 at 1.) On November 23, 2020, Plaintiff filed two Objections

to the Report. (ECF No. 16.) The Commissioner replied to Plaintiff’s Objections on December 4,

2020. (ECF No. 19.)

                                 II.     STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina.        The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28



                                                 2
      5:19-cv-02869-JMC         Date Filed 02/23/21       Entry Number 21        Page 3 of 5




U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

       The Act provides that “[t]he findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g). While the

court is free to conduct a de novo review of the Report, the court’s review of the Commissioner’s

final decision is “limited to determining whether the findings are supported by substantial evidence

and whether the correct law was applied.” Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002)

(citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); Preston v. Heckler, 769 F.2d 988,

990 (4th Cir. 1985)). “Substantial evidence has been defined innumerable times as more than a

scintilla, but less than a preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964).

When assessing whether the ALJ possessed substantial evidence, the court may not “re-weigh

conflicting evidence, make credibility determinations, or substitute [its] judgment for that of the

[Commissioner].” Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig v. Chater,

76 F.3d 585, 589 (4th Cir. 1996)). As such, the court is tasked with a “specific and narrow” review

under the Act. Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

                                          III.   ANALYSIS

       Plaintiff makes two Objections to the Report. First, she argues that “the Magistrate Judge

erred by determining that the ALJ had properly accounted for Plaintiff’s moderate limitations in

concentration, persistence, and pace in her maximum [RFC].” (ECF No. 16 at 1.) Second, she

contends that “the Magistrate Judge has erred in determining that [the ALJ] adequately accounted

for . . . Plaintiff’s moderate limitations in interacting with others.” (Id. at 4.) The Commissioner




                                                 3
         5:19-cv-02869-JMC       Date Filed 02/23/21       Entry Number 21        Page 4 of 5




counters that Plaintiff’s Objections reargue the same issues raised in her initial brief. (ECF No. 19

at 1.)

          “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s

report must be “specific and particularized” in order to facilitate review by a district court. United

States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing more than

state a disagreement with a magistrate’s suggested resolution, or simply summarizes what has been

presented before, is not an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327

F. Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is unnecessary for a district court

to undertake when a party seeks to rehash general arguments that were already addressed in a

magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); Christy S.

o/b/o A.S. v. Saul, No. 7:18-CV-00191, 2019 WL 4306978, at *1 (W.D. Va. Sept. 11, 2019)

(restating arguments “does not constitute an objection for the purposes of district court review”)

(citation and internal marks omitted).

          Here, the court concludes that Plaintiff’s Objections restate arguments adequately

addressed by the Report.       (See ECF No. 14 at 13-23.)          Moreover, Plaintiff’s Objections

substantively mirror the arguments raised in prior briefing. Similarly to Plaintiff’s Objections,

Plaintiff’s Brief argues that the ALJ erred “by failing to account for Plaintiff’s moderate limitations

in concentration, persistence, and pace in her [RFC]” and “fail[ing] to adequately account for the

Plaintiff’s ability to interact with supervisors[.]” (ECF No. 11 at 7, 14.)

          A de novo review is thus unnecessary because Plaintiff has “failed to guide the [c]ourt

towards specific issues needing resolution[.]” Nichols, 100 F. Supp. 3d at 498 (holding that a

claimant failed to raise specific objections when he repeated arguments raised in his initial brief).



                                                  4
      5:19-cv-02869-JMC         Date Filed 02/23/21   Entry Number 21       Page 5 of 5




The court declines to hear Plaintiff’s rehashed arguments. Orpiano, 687 F.2d at 47. The court

finds the Report adequately addresses Plaintiff’s Objections, is well-reasoned, and properly

analyzes the issues from Plaintiff. See Fray v. Berryhill, No. 6:16-2916-TMC, 2018 WL 1224687,

at *5 (D.S.C. Mar. 9, 2018) (adopting a Magistrate Judge’s report in which the court concurred

“with both the reasoning and the result”). Therefore, the court adopts the Report herein and

overrules Plaintiff’s Objections.

                                     IV.    CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 14) and incorporates it herein.

Accordingly, the court AFFIRMS the decision of the Commissioner of Social Security

Administration.

       IT IS SO ORDERED.




                                                  United States District Judge

February 23, 2021
Columbia, South Carolina




                                              5
